Citation Nr: 0941364	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO. 07-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for schizophrenic 
reaction, paranoid type, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from December 1942 through 
January 1946, and from May 1946 through November 1948. This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the Veteran initiated a claim for 
service connection for bilateral hearing loss in March 2007. 
The RO began to develop this claim, but failed to fully 
adjudicate it. Thus, the issue of entitlement to service 
connection for bilateral hearing loss is REFERRED for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical evidence fails to show that the 
Veteran's service-connected disability is manifested by 
depressed mood, except for one single day in 2007, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss (such as forgetting names, directions, 
recent events).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
schizophrenic reaction, paranoid type, are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.130, 
Diagnostic Code (DC) 9203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for his service-
connected psychiatric disorder, presently characterized as 
schizophrenic reaction, paranoid type. He has also claimed it 
as posttraumatic stress disorder (PTSD). 

The Veteran was originally service connected for this 
psychiatric disability in January 1949. The rating fluctuated 
and it was most recently rated as 10 percent disabling by way 
of the November 1953 rating decision. The 10 percent rating 
was not appealed at that time. The Veteran filed a claim for 
an increased rating in May 2005. The 10 percent rating was 
continued in the September 2005 rating decision, which is now 
under appeal. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that assignment of a particular diagnostic 
code is dependent on the facts of each particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the Veteran's case and provide an 
explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's 10 percent rating is assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9203, which utilizes the General 
Rating Formula for Mental Disorders. Under DC 9203, the next 
higher rating possible is 30 percent. In order for such a 
rating to be warranted, the evidence must show that the 
Veteran's service-connected psychiatric disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behaviour, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events). 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.

And, total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behaviour; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating. 38 C.F.R. § 4.130. 

In this case, the Veteran's claims folder has been reviewed 
in its entirety. VA and private outpatient records, and two 
VA examination reports are available for review. The Board 
notes that the Veteran's private physician did not treat him 
for psychiatric complaints, so the private records are not 
relevant for discussion. The VA outpatient treatment records 
between 2000 and 2008 show that the Veteran was seen twice in 
2007 with psychiatric symptoms. These visits were in between 
the September 2005 and August 2008 VA examinations. The 
findings of each are discussed in a chronological fashion, 
below.

In September 2005, shortly following the Veteran's claim for 
an increased rating, he was afforded a VA mental disorders 
examination. The claims folder was reviewed in association 
with this examiner's report. The examiner accurately 
summarized the Veteran's history, including his treatment for 
schizophrenia at the time he was service connected, but also 
noted the lack of treatment for symptoms since that time. He 
was last treated in the 1950's, which is a fact supported by 
the record. At the time of the 2005 examination, the Veteran 
was alert and oriented, well dressed and groomed with no 
psychomotor agitation or retardation. He had good eye contact 
with speech at a normal rate, tone and volume. His mood was 
euthymic and congruent, with linear, logical and goal 
directed thought processes. The Veteran reported no suicidal 
or homicidal ideation, intent, or plan. He also denied 
auditory, visual or tactile hallucinations, and delusions. 
His memory and cognition were intact and his insight and 
judgment was fair. The Veteran, in September 2005, based upon 
a review of the record and an interview with the Veteran, was 
unable to make a diagnosis of any current psychiatric 
disability.

In April 2007, however, the Veteran reported to a VA 
physician in the PASCO OPC that he was having nightmares of 
his time in World War II, including seeing men shot, bombs 
landing, explosions and fire. He complained of intrusive 
thoughts, depression, and irritability. This doctor noted 
that this was his first treatment since the 1950's. The 
Veteran was reported as having a normal appearance, behavior, 
motor activity, speech, concentration, thoughts, perceptions, 
affect and judgment, with no delusions and insight intact, 
but with a depressed mood. This physician diagnosed PTSD, 
presumably based upon the Veteran's report of nightmares and 
intrusive thoughts, along with a mood disorder caused by his 
medical condition related to a cerebral vascular accident. In 
August 2007, the Veteran again reported to an outpatient 
physician that he has intrusive thoughts of combat, but he 
did not want group treatment or medication. There was no 
additional treatment for these symptoms between 2000 and 
2008. The only additional mental treatment was 
neuropsychology testing of the Veteran's memory in relation 
to a family matter, not to his service-connected disability. 
See October 2006 through January 2007 notes.

In August 2008, the Veteran was afforded his most recent VA 
examination. The report notes that the claims folder was not 
available, but that the VA records were reviewed. The Board 
does not find this report inadequate for rating purposes, as 
is suggested in the November 2008 representative's statement, 
because the only relevant records in relation to this claim 
are the VA records, which the examiner did, in fact review. 
Physical examination at this time revealed that the Veteran 
had no significant depression, or panic, but that he had 
"what appeared to be an exaggerated startle response." He 
was clean, neatly groomed, with unremarkable speech and 
psychomotor activity, normal affect, and cooperative, 
friendly and attentive attitude. The examiner did note that 
the Veteran described himself as "a little nervous." His 
attention and orientation were intact, thought process and 
content unremarkable, and intelligence average. He had no 
delusions, inappropriate behavior, sleep impairment, 
hallucinations, panic attacks, obsessive/ritualistic behavior 
or homicidal/suicidal thoughts. His impulse control was noted 
as fair with no episodes of violence. The examiner noted that 
there was no evidence to suggest a current diagnosis of 
schizophrenia because here was no evidence of current signs 
or symptoms of psychosis, but there was enough to diagnose an 
anxiety disorder, not otherwise specified.

There is no additional evidence available for review in this 
case. The Veteran himself did not make any statements 
describing his current state of mind, and there is no 
evidence that he presently seeks outpatient treatment for his 
disability.

The available evidence of record, described above, fails to 
show depressed mood, except for one single day in 2007, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  It is clear from the record that 
this one day is not representative of the Veteran's condition 
and the bulk of the evidence more closely approximates a 10 
percent rating under the General Rating Formula for Mental 
Disorders.

Because there is no evidence to support the Veteran's claim, 
the preponderance of the evidence is in fact against his 
claim, and, therefore, the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001). The Veteran's claim is denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

VA sent the Veteran letters in June 2005 and April 2008 
informing him of the evidence necessary to establish an 
increased rating. The Veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf. 
These letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2009). In an August 2006 letter, the Veteran was 
also informed of the type of evidence necessary to establish 
an effective date and a disability rating, as is required 
under Dingess v. Nicholson, 
19 Vet. App. 473 (2006). VA's duty to notify the Veteran was 
met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his service treatment records, and post-service 
VA and private treatment records have been associated with 
the claims folder. The Veteran was afforded two VA 
examinations and both reports are of record. The Board notes 
that the Veteran requested a Travel Board hearing, but failed 
to appear to the January 2009 hearing without explanation or 
a request to reschedule. As such, this matter is being 
decided without the benefit of his testimony.


The Veteran has not notified VA of any additional relevant 
evidence. VA has done everything reasonably possible to 
assist the Veteran. A remand for further development of this 
claim would serve no useful purpose. VA has satisfied its 
duties to notify and assist the Veteran and further 
development is not warranted.


ORDER

Entitlement to an increased rating for schizophrenic 
reaction, paranoid type, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


